Citation Nr: 1646790	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  15-16 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to July 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The transcript of this hearing is a part of the record. 

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran filed a claim for a TDIU in January 2014.

2.  Throughout the pendency of the claim, the Veteran's combined rating for his service-connected disabilities has been 90 percent, and he has had a single disability rated as 70 percent disabling.

3.  The Veteran's service-connected psychiatric disability, coronary artery disease diabetes mellitus, hypertensive vascular disease and bilateral lower extremity diabetic neuropathy are sufficient, when considered together, to render the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.




CONCLUSION OF LAW

The criteria for a TDIU due to the Veteran's service-connected disabilities are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a). 

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran filed his claim for a TDIU in January 2014.  Throughout the pendency of this claim, the Veteran's combined rating for his service-connected disabilities has been 90 percent.  In particular, the Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; for coronary artery disease, rated as 60 percent disabling; for diabetes mellitus, rated as 20 percent disabling; for hypertensive vascular disease, rated as 10 percent disabling; and for right and left lower extremity diabetic neuropathy, each rated as 10 percent disabling.  Thus, throughout the pendency of this claim, the Veteran has met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).

In August 2014, the Veteran filed a statement disagreeing with the denial of a TDIU.  The Veteran reported that he had a June 2014 triple bypass following failure of stints, and that his heart was only working 35 percent.  The Veteran indicated he cannot work with this level of disability.  

In April 2015, the Veteran reported that he had been forced to retire in 2005 due to his health and he suggested his unemployability is due to his heart and his PTSD.

In May 2015, the Veteran's representative submitted a statement suggesting the combined effects of the Veteran's heart, PTSD and diabetes has had a dramatic impact on his ability to find and secure work.  In particular, ulcers on his feet due to his diabetes make it difficult for him to lift and/or move around a job.  He also described problems dealing with fellow employees, supervisors and generally in job-related circumstances due to his PTSD.

At the time of the Veteran's September 2015 hearing, he reported that his PTSD  makes him irritated at people.  He also reported carrying a defibrillator for his heart condition.  He reported having no energy to work.  He also reported not being able to lift things and walk with them due to his heart. He also reported being able to sit only for a short period of time, but then needs to move around, but then can only walk a little bit before feeling winded.  The Veteran's wife also testified that he loses his temper and becomes irritated easily.  She also reported that his heart condition causes him to tire easily.  The Veteran's service connected neuropathy in his feet also causes sharp pain when walking and limits his walking.

The Board has reviewed the clinical records and VA examination reports, which confirm the various symptoms reported by the Veteran, although no opinion was obtained as to whether the combined impact of the Veteran's service-connected disabilities render him unemployable, as suggested.  The Board, however, finds that remanding for an opinion in this case is not necessary.  The evidence as a whole shows both mental and physical impairment limiting the Veteran's ability to work with people, to sit for long periods of time, to walk for long periods of time, and to sustain a normal energy level throughout a work day.  Based on the evidence in its entirety, and resolving the benefit of the doubt in the Veteran's favor, a TDIU is granted.


ORDER

A TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


